DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021, September 24, 2021, December 22, 2021 and April 4, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 20, 22, and 27 are objected to because of the following informalities:  
Claim 20, line 1, reads “the method of claim 19” however claim 19 is cancelled, and thus claim 20 will be read as depending off of claim 1.
Claim 22, line 3 reads, “caner” and should read “cancer”
Claim 37, element (g) reads, “by the processes or” should read “by the processor”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 14, 18, 20, 23-24, 26, 32, 33, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0081712 to Huang et al (hereinafter Huang).
Regarding independent claim 1, Huang discloses a method for automatically processing 3D images of a subject to identify and/or characterize cancerous lesions within the subject (abstract, “A method for segmenting digitized images;” paragraph 0084, “statistical analysis to classify each hot-spot being abnormal or normal;” figure 18), the method comprising:
(a) receiving, by a processor of a computing device, a 3D functional image of the subject obtained using a functional imaging modality (figure 18, element 180, “provide pet image volume;” paragraph 0003, “Positron emission tomography (PET) using fluorine-18 deoxyglucose (FDG) is a nuclear medicine medical whole-body imaging technique that produces a three-dimensional image of functional processes in the body.”);
(b) automatically detecting, by the processor, using a machine learning module, one or more hotspots within the 3D functional image, each hotspot corresponding to a local region of elevated intensity with respect to its surrounding and representing a potential cancerous lesion within the subject (paragraph 0086, “An exemplary mode-seeking region-growing (MSRG) algorithm, with application to click-point segmentation of hot-spots in PET images, such as one that can be used in step 63 of FIG. 6, first seeks a voxel with the local maximum intensity value, then initiates a region growing process with that voxel as the seed point, with the threshold set at a percentage of the local maximum intensity value.” ), thereby creating one or both of (i) and (ii) as follows: (i) a hotspot list identifying, for each hotspot, a location of the hotspot, and (ii) a 3D hotspot map, identifying, for each hotspot, a corresponding 3D hotspot volume within the 3D functional image (paragraph 0119, “According to an embodiment of the invention, a probability map of normal bright spots is used to distinguish tumors from normal tissue and organs. A model image and a probability map of voxel brightness can be created using a set of aligned training images of normal patients or larger number of images obtained from both sick and normal patients. A 3D or a 2D probability map can be calculated. The 2D probability map is calculated based on maximum or average intensity projections on coronal plane”); and
(c) storing and/or providing, for display and/or further processing, the hotspot list and/or the 3D hotspot map (paragraph 0078, “(3) providing a visualization of the segmented results. VOIs returned from different time points can be rendered as surfaces in different colors, or the segmented volumes can be rendered together with the fused PET/CT image for visual inspection and comparison. Steps 62 to 65 can be repeated for other hot-spots;” rendered surface for visualization is read as for display, and this is happening per hot spot, thus a list must be obtained).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses wherein the machine learning module receives, as input, at least a portion of the 3D functional image (Figure 8, element 80, “provide PET volume with N time points”) and automatically detects the one or more hotspots based at least in part on intensities of voxels of the received portion of the 3D functional image (Figure 8, element 82, “automatically detect and segment hot spots in each volume;” paragraph 0086, “An exemplary mode-seeking region-growing (MSRG) algorithm, with application to click-point segmentation of hot-spots in PET images, such as one that can be used in step 63 of FIG. 6, first seeks a voxel with the local maximum intensity value, then initiates a region growing process with that voxel as the seed point, with the threshold set at a percentage of the local maximum intensity value. Note that this intensity can be a SUV.”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses wherein the machine learning module receives, as input, a 3D segmentation map that identifies one or more volumes of interest (VOIs) within the 3D functional image (Figure 10, element 100, “provide 3D SUV Pet volume,” element 104, “Find and return boundary voxels of the segmented VOI”), each VOI corresponding to a particular target tissue region and/or a particular anatomical region within the subject (paragraph 0094, “As neighboring points are visited and either selected or rejected, each point is marked in the corresponding segmentation mask with a '1' to indicate that it is part of the segmented sub-volume, or a '-1' to indicate that it is not;” paragraph 0095, “ returned as the boundary voxels of the segmented VOI, {x…. xn}. Then, at step 105, … and is returned as the binary volume representing the segmented VOI”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses comprising receiving, by the processor, a 3D anatomical image of the subject obtained using an anatomical imaging modality, wherein the 3D anatomical image comprises a graphical representation of tissue within the subject (paragraph 125, “given a CT volume at step 161;” also FIG. 3 which illustrates detected anatomical region with 3D bounding box), and wherein the machine learning module receives at least two channels of input (Figure 16, two input channels coordinate with a CT image and a PET image), said input channels comprising a first input channel corresponding to at least a portion of the 3D anatomical image (Figure 16, element 161) and a second input channel corresponding to at least a portion of the 3D functional image (Figure 16, element 162).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Huang further discloses wherein the machine learning module receives, as input, a 3D segmentation map that identifies, within the 3D functional image (Figure 7, element 70, “provide PET volumes with N time points”) and/or the 3D anatomical image, one or more volumes of interest (VOIs) (Figure 7, elements 73.2, “segment each hot spot;” hot spots are read as the volume of interest), each VOI corresponding to a particular target tissue region and/or a particular anatomical region (Figure 7, elements 73.2, “segment each hot spot;” hot spots being regions of high uptake, are read as the target tissue region).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Huang further discloses comprising automatically segmenting, by the processor, the 3D anatomical image, thereby creating the 3D segmentation map (Figure 18, element 182, “segment tumor in PET volume;” paragraph 0135, “A multi-modal object segmentation method according to an embodiment of the invention is shown in FIG. 18. Referring now to the figure, given a PET volume at step 180, at step 181, a region with high uptake is initially detected in PET by the physician or using an automated hot-spot detection algorithm. At step 182, the tumor is segmented in the PET volume.”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses comprising: (d) determining, by the processor (paragraph 0148, “It is to be understood that the present invention can be implemented in various forms of hardware, software, firmware, special purpose processes, or a combination thereof.”), for each hotspot of at least a portion of the hotspots, a lesion likelihood classification corresponding to a likelihood of the hotspot representing a lesion within the subject (figure 18, element 185, “calculate likelihood ration for each voxel;” paragraph 0139, “A likelihood ratio test is calculated at step 185 on a voxel-by-voxel basis in the CT image to provide a measure of voxel being lesion tissue as opposed to being background tissue, based on the CT and PET image volumes and spatial location.”).
Regarding dependent claim 14, the rejection of claim 10 is incorporated herein. Additionally, Huang further discloses comprising: (e) selecting, by the processor, based at least in part on the lesion likelihood classifications for the hotspots, a subset of the one or more hotspots corresponding to hotspots having a high likelihood of corresponding to cancerous lesions (paragraph 0039, “and measuring a probability of an image point as being abnormal tissue from a likelihood ratio test, wherein a point probability value greater than 1 indicates that said point represents abnormal tissue;” also paragraph 0026 i.e., automatic selection of sub-volume of interest with likelihood of being “normal” or “abnormal” i.e., cancerous legion).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses comprising: (g) determining, by the processor, for each of at least a portion of the one or more hotspots, a corresponding lesion index indicative of a level of radiopharmaceutical uptake within (paragraph 0099, “then a segmented hot-spot which is considered a hot-spot due to normal physiological uptake is suppressed or compensated for. At the end of the process, all normal hot-spots are suppressed and have their hot-spot high-uptake values replaced with background low uptake values, hence only pathological or abnormal hot spots remain as bright spots in the PET or PET/CT image;” the hot spot values, are indicative of the radiopharmaceutical uptake because regions with higher uptake appear brighter) and/or size of an underlying lesion to which the hotspot corresponds (written in the alternative indicated by “or”– not evaluated).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses wherein the one or more reference values comprise one or more members selected from the group consisting of an aorta reference value associated with an aorta portion of the subject and a liver reference value associated with a liver of the subject (paragraph 0084, “Brain, heart, kidney, bladder are among those that usually induce high FDG uptake in normal physiology, while liver, bone marrow, spleen, bowel sometimes also have mildly high FDG uptake;” heart is read as aorta since the aorta is part of the heart).
Regarding dependent claim 23, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses comprising determining, by the processor, for each hotspot (Figure 7, elements 73.2, “segment each hot spot;” hot spots are read as the volume of interest), an anatomical classification corresponding to a particular anatomical region (Figure 11, element 113, “using feature curves, label body as neck, lung, and torso”) and/or group of anatomical regions within the subject in which the potential cancerous lesion that the hotspot represents is determined to be located.
Regarding dependent claim 24, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses comprising: (h) causing, by the processor, for display within a graphical user interface (GUI), rendering of a graphical representation of at least a portion of the one or more hotspots for review by a user (paragraph 0078, “(3) providing a visualization of the segmented results. VOIs returned from different time points can be rendered as surfaces in different colors, or the segmented volumes can be rendered together with the fused PET/CT image for visual inspection and comparison. Steps 62 to 65 can be repeated for other hot-spots;” See FIG.19 I/O interface 194 to display 195.  Visualization of rendered results are facilitated by these I/O via display.).
Regarding dependent claim 26, the rejection of claim 1 is incorporated herein. Additionally, Huang further discloses wherein the 3D functional image comprises a PET (Figure 8, element 90, “provide PET volumes with N time points”) or SPECT image (paragraph 0075, “An implemented system according to an embodiment of the invention is fast (real time), robust and accurate, and can be used as a practical application on a regular basis for hot-spot detection, segmentation, and change quantification in PET, or PET/CT images, and other imaging modalities such as PET/MR, PET/CT/MR, SPECT, SPECT/CT, SPECT/CT/MR, etc”) obtained following administration of an agent to the subject (paragraph 0077, “injected dose”).
Regarding independent claim 32, the rejection of claim 1 and claim 4 applies directly. Additionally, Huang further discloses identifying, for each hotspot, a corresponding 3D hotspot volume within the 3D functional image (Figure 6, element 62, “pick a point for a hot-spot in each volume” and element 63, “segment the hot-spots”).
Regarding independent claim 33, the rejection of claim 1 and 32 applies directly. Additionally, Huang further discloses (c) automatically determining, by the processor, using a second machine learning module and the hotspot list, for each of the one or more hotspots, a corresponding 3D hotspot volume within the 3D functional image, thereby creating a 3D hotspot map (Paragraph 0077, “At step 62, a user picks a point for a hot-spot of interest at every time point image volume. This point can be chosen either on an MIP (maximum intensity projection) view, or on a Stripe view of the SUV volumes. Any automated hot-spot segmentation algorithms can be applied at step 63.”… “Given the new parameters, the segmentation is re-computed. Alternatively, the user can modify the segmented volume of interest (VOI) directly if provided with volume editing tools;” being that the point is taken from the stripe view of a volume, a volume per hotspot can be generated (per the segmented volume of interest)).
Regarding independent claim 46, the rejection of claim 1 applies directly. Additionally, Huang further discloses a system for automatically processing 3D images of a subject to identify and/or characterize cancerous lesions within the subject (paragraph 0060, “Exemplary embodiments of the invention as described herein generally include systems and methods for whole-body landmark detection, segmentation, and change quantification in single-mode and multi-mode medical images.”), the system comprising:
a processor of a computing device (Figure 19, element 192, “CPU”); and
a memory (Figure 19, element 193, “memory”) having instructions stored thereon, wherein the instructions (paragraph 0040, “is provided a program storage device readable by a computer, tangibly embodying a program of instructions executable by the computer to perform the method steps for segmenting digitized images”), when executed by the processor, cause the processor to: perform the method of claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of WO 2019/136349 (hereinafter WO ‘349).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Huang fails to explicitly disclose comprising: (f) adjusting intensities of voxels of the 3D functional image, by the processor, to correct for intensity bleed from one or more high-intensity volumes of the 3D functional image, each of the one or more high-intensity volumes corresponding to a high-uptake tissue region within the subject associated with high radiopharmaceutical uptake under normal circumstances.
However, WO ‘349 discloses comprising: (f) adjusting intensities of voxels of the 3D functional image, by the processor, to correct for intensity bleed from one or more high-intensity volumes of the 3D functional image(paragraph 0021, “it is possible to accurately, automatically account for a 'bleed through' or 'cross-talk' effect and/or other effects caused by uptake of the imaging agent by the bladder;” paragraph 0292, “thereby correct intensities of voxels of the 3D functional image for bladder cross-talk;” correcting is read as adjusting), each of the one or more high-intensity volumes corresponding to a high-uptake tissue region within the subject associated with high radiopharmaceutical uptake under normal circumstances (paragraph 0284, “maximum intensity stored is a maximum corrected intensity and the prostate maximum intensity voxel is a voxel of the SPECT prostate mask having a maximum corrected intensity;” maximum intensity represents high uptake tissue regions because the more reagent uptake, the brighter the area, thus the higher the intensity).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, WO ‘349 in the combination further discloses wherein step (f) comprises correcting for intensity bleed from a plurality of high-intensity volumes one at a time, in a sequential fashion (paragraph 0021, “it is possible to accurately, automatically account for a 'bleed through' or 'cross-talk' effect and/or other effects caused by uptake of the imaging agent by the bladder.;” paragraph 0292, “thereby correct intensities of voxels of the 3D functional image for bladder cross-talk”…“samples are collected starting at an extreme top, an extreme front, an extreme right and an extreme left of the core bladder region and then moving straight up, forward, right or left respectively, one voxel at a time.” Intensity bleed and cross talk are similar ideas, in that they both represent when local voxels to a voxel of interest take on values of the voxel of interest itself).
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, Huang in the combination further discloses wherein the one or more high-intensity volumes correspond to one or more high-uptake tissue regions selected from the group consisting of a kidney, a liver, and a bladder (paragraph 0066, “landmarks can be marked in 3D for lung corners, liver tips, kidney center or tips, heart, bladder, bone intersections, etc;” paragraph 0084, “Brain, heart, kidney, bladder are among those that usually induce high FDG uptake in normal physiology, while liver, bone marrow, spleen, bowel sometimes also have mildly high FDG uptake.”).

Claim(s) 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 18, 24, and 27 respectively above, and further in view of WO 2018/081354 (hereinafter WO ‘354).
Regarding dependent claim 22, the rejection of claim 18 is incorporated herein. Huang discloses determining risk index for the subject on a hotspot level but not on a global or patient wide level, however fails to explicitly disclose comprising using the determined lesion index values compute an overall risk index for the subject, indicative of a cancer status and/or risk for the subject.
However, WO ‘354 discloses comprising using the determined lesion index values compute an overall risk index for the subject, indicative of a caner status and/or risk for the subject (paragraph 0053, “numeric values corresponding to a determined overall survival rate for the patient;” paragraph 0087, “As described in the following, risk indices that correlate with patient overall survival”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘354 in order to aide in the process of making decisions about a course of cancer treatment and/or to track treatment and/or the progress of a disease (paragraph 0002).
Regarding dependent claim 25, the rejection of claim 24 is incorporated herein. Additionally, WO ‘354 in the combination further discloses comprising: (i) receiving, by the processor, via the GUI, a user selection of a subset of the one or more hotspots confirmed via user review as likely to represent underlying cancerous lesions within the subject (paragraph 0012, “allowing multiple users to store, access, analyze, and/or provide feedback regarding a given set of image data for a patient”… “multiple (accredited) users can access the information, e.g., to weigh in on data interpretation;” weigh in is read as confirming lesions).
Regarding dependent claim 27, the rejection of claim 26 is incorporated herein. Additionally, Huang discloses using imaging agents as seen in claim 26, however Huang fails to explicitly disclose wherein the agent comprises a PSMA binding agent.
However, WO ‘354 discloses wherein the agent comprises a PSMA binding agent (paragraph 0098, “In certain embodiments, the radionuclide labelled PSMA binding agent comprises PSMA-617”).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, and further in view of U.S. Publication No. 2010/0266170 to Khamene et al. (hereinafter Khamene).
Regarding independent claim 37, the rejection of claim 1 applies directly. Additionally, Husng discloses a method of measuring intensity values within a reference volume corresponding to a reference tissue region so as to avoid impact from tissue regions associated with low radiopharmaceutical uptake (paragraph 0099, “At the end of the process, all normal hot-spots are suppressed and have their hot-spot high-uptake values replaced with background low uptake values, hence only pathological or abnormal hot spots
remain as bright spots in the PET or PET/CT image;” low uptake regions are removed to avoid the data sets which are not relevant), the method comprising:
(b) identifying, by the processor, the reference volume within the 3D functional image (Figure 10, element 104, “find and return boundary voxels of the segmented VOI”);
(b) identifying, by the processor, the reference volume within the 3D functional image (Figure 10, element 104, “find and return boundary voxels of the segmented VOI”);
(e) determining, by the processor, a measure of intensities corresponding to the major mode (Figure 10; performed on the 3D PET volume, which is read as the major mode), thereby determining a reference intensity value corresponding to a measure of intensity of voxels that are (i) within the reference tissue volume and (ii) associated with the major mode (Figure 10, element 101, “compute threshold value T;” a threshold is read as a reference value);
(g) determining, by the processor, for each hotspot of at least a portion of the detected hotspots, a lesion index value, using at least the reference intensity value (Figure 18, element 181, “detect region with high uptake values;” paragraph 0073, “A whole-body context understanding method according to an embodiment of the invention using whole-body landmark or organ detection can be used for hot-spot identification. For example, one can first detect organs that often cause high FDG uptake (or "hot-spots") such as kidney, bladder, heart and brain, then hot-spots found near these organs can be understood to possibly relate to physiological uptakes instead of pathological uptakes;” since hot spots are shown as high intensity, the hotspot itself is a region of high value, and to determine a high value, it is inherent and necessitated to have a reference value to which it is high compared to).
Huang fails to explicitly disclose as further recited, however Khamene discloses (c) fitting, by the processor, a multi-component mixture model to intensities of voxels within the reference volume (paragraph 0073, “After data specific intensity conditioning operation to increase the dynamic range, a mixture model is employed as an intensity model to accommodate target organs that may contain multiple internal tissue types. For example, in the liver segmentation application, a liver may contain lesions, calcification or high intensity vasculature due to a contrast agent. Each of these internal tissue types is represented by one intensity centroid in the mixture model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khamene in order to perform automatic object segmentation from image data (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2018/015953 discloses a system and method for automated characterization of solid tumors using medical imaging

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668     

/VU LE/Supervisory Patent Examiner, Art Unit 2668